                                    UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF NORTH CAROLINA
                                        CHARLOTTE DIVISION
                                           3:17-CR-251-MOC

               UNITED STATES OF AMERICA            )
                                                   )
                                                   )
                                                   )
               vs.                                 )         ORDER
                                                   )
               TIMOTHY LAMONT CLOUD,               )
                           Defendant.              )
                                                   )
               ___________________________________ )

                       THIS MATTER is before the Court upon the Government’s Motion to Dismiss

               Count One of the Indictment, (Doc. No. 1), with prejudice. For the reasons stated in

               the motion, the Court finds good cause to grant the requested relief.

                       IT IS ORDERED that the Government’s motion, (Doc. No. 53), is GRANTED

               and Count One of the Indictment, (Doc. No. 1), is DISMISSED with prejudice.



Signed: June 2, 2021
